Filed 10/18/13 P. v. Tygenhof CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                       THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,                                                  C072039

         v.                                                                     (Super. Ct. No. P09CRF0256)

RYAN RAYMOND TYGENHOF,

                   Defendant and Appellant.


         Appointed counsel for defendant Ryan Raymond Tygenhof asked this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error, we affirm the
judgment.
         Defendant pled no contest to child endangerment. (Pen. Code,1 § 273a, subd. (a).)
A count of lewd and lascivious acts with a child (§ 288, subd. (a)) and an allegation of
substantial sexual conduct (§ 1203.066, subd. (a)(8)) were dismissed in the interest of
justice. Imposition of sentence was suspended and defendant was granted probation for
four years. He was ordered to pay various fines and fees and victim restitution.




1        Undesignated statutory references are to the Penal Code.

                                                              1
       At the restitution hearing, the mother submitted a claim for mental health
counseling expenses, family law attorney fees, relocation expenses, and lost wages. Due
to the emotional stress caused by defendant’s behavior with the child victim, the child’s
mother missed hundreds of hours of work between March 2008 and December 2010.
The mother missed 471.5 hours of work in 2008, at $17.78 per hour; 987 hours of work
in 2009, at $18.67 per hour; and 11 months of work in 2010, at $1,355 every two weeks.
For the 11 months of 2010, the mother received $948 in state disability payments every
two weeks, resulting in a net loss of $814 per month.
       Following the restitution hearing, the trial court ordered defendant to pay victim
restitution in the amount of $37,004.56 plus a 10-percent collection fee.
       Appointed counsel filed an opening brief that sets forth the facts of the case and
requests this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing of the opening
brief. More than 30 days elapsed, and we received no communication from defendant.
Having undertaken an examination of the entire record, we find no arguable error that
would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.


                                                        HOCH            , J.


We concur:


          HULL           , Acting P. J.


          BUTZ           , J.



                                              2